RICHARDS, J.
In charging the jury the trial judge, after referring to certain statutes governing traffic on public highways, charged the jury that the violation of those sections was negligence in and of itself and that if the jury found that these sections were violated, the plaintiff was entitled to recover, unless he was guilty of contributory negligence. We think this was not an entirely accurate statement of the law, as the- truck of the contractor was engaged in making an improvement of a highway and dumping earth along the margin for that purpose. To clarify that situation, counsel for the plaintiff in error asked the court to charge the jury, after argument, that it was for the jury to determine whether or not the necessity of dumping dirt along the side of the road in the making of the improvement constituted such an emergency as would relieve the defendant from obligations which the court had explained as arising under §6310-27 G.C. The court refused to give this requested instruction, and nothing covering that subject .is contained in the general charge. We think this was prejudicial error.
Because of the error indicated in the general charge and because of the refusal to give the requested instruction after argument, the judgment is reversed and the cause remanded for a new trial.
LLOYD and WILLIAMS, JJ, concur.